Order, Supreme Court, Bronx County, entered December 15, 1975, denying the motion of the defendants-third-party plaintiffs and the third-party defendant for summary judgment dismissing the complaint, unanimously modified, on the law, without costs and without disbursements, to grant summary judgment dismissing the first six causes of action of the complaint and otherwise affirmed. Only the defendants-third-party plaintiffs have appealed, with their appeal directed solely to the first six causes of action. Those causes of action are not known to the law and "should await legislative sanction and should not be accepted by judicial fiat” (Stewart v Long Is. Coll. Hosp., 35 AD2d 531, 532, affd 30 NY2d 695; Greenberg v Kliot, 47 AD2d 765, mot for lv to app den 37 NY2d 707). We do not reach the request of the third-party defendant to review the disposition of the seventh and eighth causes of action because it has not filed a notice of appeal (Matter of Holland, 50 AD2d 735). Although leave to appeal to the Court of Appeals was granted orally upon consent, we note that our order dismissing the first six causes of action implicitly severs them from those remaining and is a final order (Sirlin Plumbing Co. v Maple Hill Homes, 20 NY2d 401; cf. Lizza Ind., v Long Is. Light. Co., 36 NY2d 754). Concur—Kupferman, J. P., Lupiano, Silverman, Lane and Lynch, JJ.